Title: To Thomas Jefferson from J. Phillipe Reibelt, 2 January 1809
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     N. Orleans le 2 Janv. 1809.
                  
                  Je Suppose ma Lettre du 12 Dec. reponse a la Votre du 28 Oct. dans Vos Venerables mains et continue de me donner la Consolation de Vous ecrire.
                  Les mesures recentes du Congres, les plus propres sous tout point de Vüe—me mettent hors d’etat non seulement d’aller en Europe et de revenir avec des nouvelles resources, mais aussi—puisque chacun restreint ses depenses,—d’executer mon projet, d’enseigner le fortè-piano. Je suis ainsi avec 6 enfans—sans revenu, sans Moyens de m’en procurer, tout pres de l’abime de la plus affreuse misère; et il me faut, si Vous—mon seul soutien en cette partie du Monde, m’abandonnez, ou voir ma famille perir de faim, ou finir leurs jours et les miens. Il m’est absolument impossible, de me persuader que Vous, qui savez avec quelle reputatïon et pour quelle raison je suis partis d’Europe, et venû en Amerique, et qui pour cela a bien voulû m’accorder sa bienveillance, puissiez—puisqu’on m’a traite ici en bon despote, c’est a dire—par des intrigues generalement connues—jugé sans vouloir m’entendre—que Vous, disje—puissiez par ce Motif retirer Votre main paternelle de Moi et de miens. Je le considère—comme mon devoir envers ces pauvres petits êtres—d’essayer encore ma seule et dernier resource—Le Voyage au Nord—et Vous reitére—avec toute la Confiance d’une homme, qui sait qu’il est innocent—mon instance de me preparer une place de Bibliothecaire, ou si une telle ne peut avoir lieu—toute autre soit au Gouvernement General, soit en Virginie (a la Nouv. Universitè) ou ailleurs, soit publique soit priveè, qui me met seulement ad interim a même de faire vivre et elever mes enfans—pour lesquels principalement j’implore Votre Assistance.
                  Ma situation etant infiniment pressante—j’ose Vous conjurer, de ne pas me laisser longtems sans soulagement. 
                  Jamais ne me quitteront les sentimens de la plus sincere Veneration pour Vous
                  
                     Reibelt 
                     
                  
               